   8:19-cv-00534-BCB-MDN Doc # 65 Filed: 04/27/21 Page 1 of 1 - Page ID # 705



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

STEVEN PETERSEN,

                       Plaintiff,                                      8:19CV534

        vs.
                                                                         ORDER
MASONITE CORPORATION,

                       Defendant.

       This matter is before the Court on Plaintiff’s second motion (Filing No. 63) requesting an
extension to Friday, April 30, 2021, to file a response to Defendant’s Motion for Summary Judgment
(Filing No. 58). Defendant opposes the motion. (Filing No. 64). Defendant’s arguments opposing
Plaintiff’s requested extension are well-taken, as Plaintiff has demonstrated a pattern of delay and
last-minute requests for extensions throughout this case. Waiting until nearly midnight to file a
motion to extend a deadline that expires in minutes—twice—without attempting to consult with
opposing counsel, is disapproved of by this Court.
       However, Plaintiff ultimately has only asked for a total of one extra week to file a response
to Defendant’s motion for summary judgment. Certainly, the manner in which Plaintiff has
requested the extensions leaves much to be desired. But, one-week extensions of briefing deadlines
for a motion for summary judgment are routinely granted in this district and will not unduly delay
the case. Permitting Plaintiff to file a response will best serve the interests of justice as it will
provide the Court will an opportunity to fully rule on the motion for summary judgment on its merits.
So, under these circumstances, the Court will nevertheless grant Plaintiff’s requested extension.
Accordingly,
       IT IS ORDERED that Plaintiff’s Motion for Enlargement of Time (Filing No. 63) is
granted. Plaintiff shall file a response to Defendant’s Motion for Summary Judgment (Filing No.
58) on or before April 30, 2021. Plaintiff will be granted no further extensions of time without
prior consultation with, and agreement by, Defendant.

       Dated this 27th day of April, 2021.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
